

117 HR 2571 : Advancing Mutual Interests and Growing Our Success Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2571IN THE SENATE OF THE UNITED STATESJune 24, 2021Received; read twice and referred to the Committee on the JudiciaryAN ACTTo include Portugal in the list of foreign states whose nationals are eligible for admission into the United States as E–1 and E–2 nonimmigrants if United States nationals are treated similarly by the Government of Portugal and to otherwise modify the eligibility criteria for E visas.1.Short titlesThis Act may be cited as the Advancing Mutual Interests and Growing Our Success Act or the AMIGOS Act.2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Portugal shall be considered to be a foreign state described in such section if the Government of Portugal provides similar nonimmigrant status to nationals of the United States.3.Modification of eligibility criteria for E visasSection 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)) is amended—(1)in the matter preceding clause (i)—(A)by inserting (or, in the case of an alien who acquired the relevant nationality through a financial investment and who has not previously been granted status under this subparagraph, the foreign state of which the alien is a national and in which the alien has been domiciled for a continuous period of not less than 3 years at any point before applying for a nonimmigrant visa under this subparagraph) before , and the spouse; and(B)by striking him and inserting such alien; and(2)by striking he each place such term appears and inserting the alien.4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives June 23, 2021.Cheryl L. Johnson,Clerk